Citation Nr: 0921123	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a March 24, 1999, rating decision that denied the 
appellant's claim of entitlement to service connection for 
residuals of arachnoidal cyst with craniotomy and shunt 
placement should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  In a March 24, 1999, rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
residuals of arachnoidal cyst with craniotomy and shunt.

2.  In an August 21, 2003, decision, the Board denied the 
appellant's claim entitlement to service connection for 
residuals of arachnoidal cyst with craniotomy and shunt.


CONCLUSION OF LAW

A claim for reversal or revision of a March 24, 1999, rating 
decision on the basis of clear and unmistakable error is 
precluded.  38 C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc).  

In a March 24, 1999, decision, the RO denied the appellant's 
claim of entitlement to service connection for residuals of 
arachnoidal cyst with craniotomy and shunt.  The Veteran 
perfected an appeal of this issue and in an August 21, 2003, 
Board decision, the Board denied entitlement to service 
connection for residuals of arachnoidal cyst with craniotomy 
and shunt.  Subsequently, in an August 3, 2005, memorandum 
decision, the Court affirmed the Board's August 21, 2003, 
decision that denied his claim of entitlement to service 
connection for residuals of arachnoidal cyst with craniotomy 
and shunt.  The Board notes that the March 24, 1999, rating 
decision that denied entitlement to service connection for 
residuals of arachnoidal cyst with craniotomy and shunt is 
subsumed by the August 2003 Board decision that addresses the 
same issue.  See Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994), Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1994).  A 
review of such a rating decision is a collateral attack on a 
final Board decision, which is outside the scope of the RO's 
authority.  Id.  Thus, the RO is prohibited from reviewing 
its own decisions for CUE, where a Board decision has 
subsequently addressed the underlying issue, and the Veteran 
cannot claim CUE in a rating decision, if a later Board 
decision addressed the same issue.  Therefore, the Veteran's 
claim of CUE in the March 24, 1999, RO rating decision must 
be denied.

In addition, the Board notes that pursuant to 38 C.F.R. 
§ 20.1400(b)(1), the appellant is now prohibited from 
challenging the finality of the Board's August 2003 decision 
by seeking revision of that decision on the basis of CUE.  
Indeed, the Board's August 2003 decision has been affirmed by 
the August 3, 2005, Court decision, and as such, as a matter 
of law, the appellant is precluded from challenging the Board 
decision on the basis of CUE.  Winsett v. Principi, 341 F.3d 
1329, 1331-32 (Fed. Cir. 2003); 38 C.F.R. § 20.1400(b)(1).


ORDER

The motion for revision of a prior RO decision that denied 
the Veteran's claim of entitlement to service connection for 
residuals of arachnoidal cyst with craniotomy and shunt 
placement, is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


